DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,166,222 in view of Jeung et al. (US Patent #6,738,597).
 	For example;
Instant Application
U.S. Patent No. 11,166,222, Application No. 16/983,607
   1. A repeater system, comprising: 
   a first RF repeater device arranged in a first topology of a network of RF repeater devices, wherein the first RF repeater device is configured to communicate with one or more second RF repeater devices in the network of RF repeater devices to service a source node and one or more destination nodes in a wireless network, and 
   wherein the first RF repeater device is configured to deploy an intermediate frequency to frequency shift an incoming waveform, 
  wherein the first RF repeater device is further configured to: detect a change in a network condition in the wireless network between the source node and the one or more destination nodes; and   
  
 based on the detected change in the network condition, control the one or more second RF repeater devices in the network of RF repeater devices to re- configure the first topology of the network of RF repeater devices to a second topology, wherein the re-configuration of the first topology of the network of RF repeater devices to the second topology is executed at least to continue to service the source node and the one or more destination nodes in the wireless network in the changed network condition.
1.  A repeater system, comprising: 
   a first RF repeater device arranged in a first topology of a network of RF repeater devices and is configured to communicate with one or more second RF repeater devices in the network of RF repeater devices to service a source node and one or more destination nodes in a wireless network, 

No
   
   wherein the first RF repeater device is further configured to: detect a change in a network condition in the wireless network between the source node and the one or more destination nodes; and 
   based on the detected change in the network condition, control the one or more second RF repeater devices in the network of RF repeater devices to re-configure the first topology of the network of RF repeater devices to a second topology, wherein the re-configuration of the first topology of the network of RF repeater devices to the second topology is executed at least to continue to service the source node and the one or more destination nodes in the wireless network in the changed network condition.
3. The repeater system according to claim 1, wherein the change in the network condition in the wireless network is triggered by at least one of: a blockage of one or more communication links in the wireless network, a movement of the source node or the one or more destination nodes, a movement of one or more RF repeater devices that are mobile in the network of RF repeater devices, a change in a number of nodes in the wireless network to be serviced, or a change in a demand for a throughput, a quality-of-service, or a quality-of-experience.
2. The repeater system according to claim 1, wherein the change in the network condition in the wireless network is triggered by at least one of: a blockage of one or more communication links in the wireless network, a movement of the source node or the one or more destination nodes, a movement of one or more RF repeater devices that are mobile in the network of RF repeater devices, a change in a number of nodes in the wireless network to be serviced, or a change in a demand for a throughput, a quality- of-service, or a quality-of-experience.  
4. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a form of connectivity between the source node and the network of RF repeater devices in the re-configuration of the first topology of the network of RF repeater devices to the second topology.  
5. The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.  
3. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a form of connectivity between the source node and the network of RF repeater devices in the re-configuration of the first topology of the network of RF repeater devices to the second topology.  
4.  The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.
5. The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.  
5. The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the source node in the re-configuration of the first topology of the network of RF repeater devices to the second topology.  

6. The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the source node in the re-configuration of the first topology of the network of RF repeater devices to the second topology.  
5. The repeater system according to claim 1, wherein the first RF repeater device is further configured to change an allocation of the first RF repeater device or the one or more second RF repeater devices to the source node in the re-configuration of the first topology of the network of RF repeater devices to the second topology.  
7. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a number of beams allocated to one or more of: the first RF repeater device, the one or more second RF repeater devices in the network of RF repeater devices, the source node, or the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.  
6. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a number of beams allocated to one or more of: the first RF repeater device, the one or more second RF repeater devices in the network of RF repeater devices, the source node, or the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.  
7. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a number of beams allocated to one or more of: the first RF repeater device, the one or more second RF repeater devices in the network of RF repeater devices, the source node, or the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.
6. The repeater system according to claim 1, wherein the first RF repeater device is further configured to modify a number of beams allocated to one or more of: the first RF repeater device, the one or more second RF repeater devices in the network of RF repeater devices, the source node, or the one or more destination nodes in the re- configuration of the first topology of the network of RF repeater devices to the second topology.  
8. The repeater system according to claim 1, wherein the first RF repeater device is further configured to: establish a communicative coupling with the source node; and share one or more phased array antenna and beamforming resources available within the first RF repeater device concurrently with the source node.  

7. The repeater system according to claim 1, wherein the first RF repeater device is further configured to: establish a communicative coupling with a plurality of source nodes; and share one or more phased array antenna and beamforming resources available within the first RF repeater device concurrently with the plurality of source nodes.
9. The repeater system according to claim 1, wherein the control of the one or more second RF repeater devices in the network of RF repeater devices is executed via an in-band communication between the first RF repeater device and the one or more second RF repeater devices.  
8. The repeater system according to claim 1, wherein the control of the one or more second RF repeater devices in the network of RF repeater devices is executed via an in-band communication between the first RF repeater device and the one or more second RF repeater devices.
10. The repeater system according to claim 1, wherein the control of the one or more second RF repeater devices in the network of RF repeater devices is executed via an out-of-band communication between the first RF repeater device and the one or more second RF repeater devices.
9. The repeater system according to claim 1, wherein the control of the one or more second RF repeater devices in the network of RF repeater devices is executed via an out-of-band communication between the first RF repeater device and the one or more second RF repeater devices.
11. The repeater system according to claim 1, wherein the first RF repeater device is further configured to operate at different carrier frequency for the incoming waveform and an outgoing waveform.  
10. The repeater system according to claim 1, wherein the first RF repeater device is further configured to operate at different carrier frequency for incoming and outgoing waveforms.  
12. The repeater system according to claim 1, wherein the first RF repeater device comprises one or more first antenna arrays and one or more second antenna arrays antennas, and wherein the first RF repeater device has a first side facing substantially towards the source node and a second side that is opposite the first side and faces substantially towards the one or more destination nodes, and wherein the first RF repeater device is further configured to receive and transmit waveforms on each of the first side and the second side via different antenna arrays of the first RF repeater device.  
11. The repeater system according to claim 1, wherein the first RF repeater device comprises one or more first antenna arrays and one or more second antenna arrays antennas, and wherein the first RF repeater device has a first side facing substantially towards the source node and a second side that is opposite the first side and faces substantially towards the one or more destination nodes, and wherein the first RF repeater device is further configured to receive and transmit waveforms on each of the first side and the second side via different antenna arrays of the first RF repeater device.
13. The repeater system according to claim 1, wherein the first RF repeater device further comprises one or more first antenna arrays and one or more second antenna arrays, and wherein the first RF repeater device has a first side facing substantially towards the source node and a second side that is opposite the first side and faces substantially towards the one or more destination nodes, and wherein the first RF repeater device is further configured to receive and transmit waveforms on the first side via a same antenna array of the one or more first antenna arrays, and wherein the first RF repeater device is further configured to receive and transmit waveforms on the second side via a same antenna array of the one or more second antenna arrays, wherein the transmit and receive waveforms are non-overlapping.  
12. The repeater system according to claim 1, wherein the first RF repeater device further comprises one or more first antenna arrays and one or more second antenna arrays, and wherein the first RF repeater device has a first side facing substantially towards the source node and a second side that is opposite the first side and faces substantially towards the one or more destination nodes, and wherein the first RF repeater device is further configured to receive and transmit waveforms on the first side via a same antenna array of the one or more first antenna arrays, and wherein the first RF repeater device is further configured to receive and transmit waveforms on the second side via a same antenna array of the one or more second antenna arrays, wherein the transmit and receive waveforms are non-overlapping.  
14. The repeater system according to claim 1, wherein the first RF repeater device and the one or more second RF repeater devices in the network of RF repeater devices in the second topology are configured to operate at a first carrier frequency for inter-repeater signal propagation, and wherein the source node and the one or more destination nodes are configured to operate at a second carrier frequency.  

13. The repeater system according to claim 1, wherein the first RF repeater device and the one or more second RF repeater devices in the network of RF repeater devices in the second topology are configured to operate at a first carrier frequency for inter-repeater signal propagation, and wherein the source node and the one or more destination nodes are configured to operate at a second carrier frequency.
15. The repeater system according to claim 1, wherein the source node is configured to operate at a first carrier frequency and the one or more destination nodes are configured to operate at a second carrier frequency, and wherein the first RF repeater device is further configured to control the one or more second RF repeater devices in the network of RF repeater devices to convert the first carrier frequency to the second carrier frequency to close a communication link.  
14. The repeater system according to claim 1, wherein the source node is configured to operate at a first carrier frequency and the one or more destination nodes are configured to operate at a second carrier frequency, and wherein the first RF repeater device is further configured to control the one or more second RF repeater devices in the network of RF repeater devices to convert the first carrier frequency to the second carrier frequency to close a communication link.  
20. A method implemented in a repeater system, the method comprising: 
   detecting, by a first RF repeater device, a change in a network condition in a wireless network between a source node and one or more destination nodes, wherein the source node and the one or more destination nodes are serviced by a network of RF repeater devices configured in a first topology, and 
   wherein the first RF repeater device is configured to deploy an intermediate frequency to frequency shift an incoming waveform, and wherein the intermediate frequency is a low IF frequency value; and 
   based on the detected change in the network condition, controlling, by the first RF repeater device, one or more second RF repeater devices in the network of RF repeater devices to re-configure the first topology of the network of RF repeater devices to a second topology, wherein the re-configuration of the first topology of the network of RF repeater devices to the second topology is executed at least to continue to service the source node and the one or more destination nodes in the wireless network in the changed network condition.  
15. A method implemented in a repeater system, the method comprising: 
   detecting, by a first RF repeater device, a change in a network condition in a wireless network between a source node and one or more destination nodes, wherein the source node and one or more destination nodes are serviced by a network of RF repeater devices configured in a first topology; and 


No



   based on the detected change in the network condition, controlling, by the first RF repeater device, one or more second RF repeater devices in the network of RF repeater devices to re-configure the first topology of the network of RF repeater devices to a second topology, wherein the re-configuration of the first topology of the network of RF repeater devices to the second topology is executed at least to continue to service the source node and the one or more destination nodes in the wireless network in the changed network condition.  


In view of the above, it is clear that the claims 1 and 20 of the instant application and the claims 1 and 15  of US Patent 11,166,222, Application No. 16/983,607 merely recited the same invention except for wherein the first RF repeater device is configured to deploy an intermediate frequency to frequency shift an incoming waveform, and wherein the intermediate frequency is a low IF frequency value.   	  
 	However, in related art, Jeung teaches wherein the first RF repeater device is configured to deploy an intermediate frequency to frequency shift an incoming waveform, and wherein the intermediate frequency is a low IF frequency value (Col 2, line 55-Col 3, line 13). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Jeung’s teaching about wherein the first RF repeater device is configured to deploy an intermediate frequency to frequency shift an incoming waveform, and wherein the intermediate frequency is a low IF frequency value to the US Patent 11,166,222, Application No. 16/983,607  in order to achieve desired performance and keep the gain relatively constant across operating conditions.
 	This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 2012/0310638) and Gainey et al. (US 2012/0002586).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132